THE THIRTEENTH COURT OF APPEALS

                                   13-18-00556-CV


                              Peggy Barnes Franklin
                                       v.
            David James, Cindy James, Terral Bullock and Cheryl Bullock


                                   On appeal from the
                      24th District Court of DeWitt County, Texas
                            Trial Cause No. 16-02-23,686


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of jurisdiction. The Court

orders the appeal DISMISSED FOR WANT OF JURISDICTION in accordance with its

opinion. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

November 20, 2018